JS 44 (Rev. 10/20)                 Case 2:21-cv-01692-HB
                                                    CIVILDocument
                                                          COVER1SHEET
                                                                  Filed 04/09/21 Page 1 of 51
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                       DEFENDANTS
           Natasha Fletcher                                                                             Lyft, Inc., Flexdrive Services, LLC and Shawn Cannady
   (b) County of Residence of First Listed Plaintiff             Philadelphia, PA                       County of Residence of First Listed Defendant              San Francisco, CA
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                        NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)           Attorneys (If Known)
       Marc Greenfield, Esq., Spear Greenfield Richman Weitz &       Jeffrey Quinn, Esq. and Allison Perry, Esq. - Lyft, Inc.
       Taggart - 1500 JFK Blvd., Suite 200, Phila., PA 19102         Laurianne Falcone, Esq. - Flexdrive and Cannady
       (215) 985-2424
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                    of Business In This State

  2    U.S. Government                 4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                               Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                 Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                              TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                         310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
       Student Loans                 340 Marine                          Injury Product                                                     New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                  Liability                                                      840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
  190 Other Contract                     Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability     360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                          Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                     362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                         Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                  443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                         Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                         Other                       550 Civil Rights                 Actions                                                                State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             2 Removed from                     3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
    Proceeding             State Court                            Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                           (specify)                  Transfer                         Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       28 USC 1332
VI. CAUSE OF ACTION Brief description of cause:
                                       Personal injury action arising out of motor vehicle accident.
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                          JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                               DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
4/9/2021                                                             /s/ Allison Perry
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)   Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 2 of 51
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                              Case 2:21-cv-01692-HB
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   04/09/21 Page 3 of 51
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                            Natasha Fletcher, 1944 69th Street, Philadelphia, PA 19138
Address of Plaintiff: ______________________________________________________________________________________________
                      Lyft, Inc., 185 Berry Street, Suite 5000, San Francisco, CA 94107
Address of Defendant: ____________________________________________________________________________________________
                                            Mascher Street and Clarkson Avenue, Philadelphia, PA
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           04/09/2021
DATE: __________________________________                            Allison Perry
                                                             __________________________________________                                    306568
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                        
                                                                                            ✔    5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


DATE: __________________________________                     __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
              Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 4 of 51
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM
    Natasha Fletcher                                   :                     CIVIL ACTION
                                                       :
                        v.                             :
    Lyft, Inc., Flexdrive Services, LLC and            :
    Shawn Cannady                                      :                     NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       (x )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( )


       4/9/2021                     Allison L. Perry                      Lyft, Inc.

Date                               Attorney-at-law                       Attorney for
  (215) 925-2289                   (888) 811-7144                         aperry@dmclaw.com


Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
           Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 5 of 51

                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 - Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

    (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

    (c)         The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.
     (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.
     (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.
                            SPECIAL MANAGEMENT CASE ASSIGNMENTS
                             (See §1.02 (e) Management Track Definitions of the
                              Civil Justice Expense and Delay Reduction Plan)
     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
            Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 6 of 51




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NATASHA FLETCHER                             :
                                             :       CIVIL ACTION NO.
                       VS.                   :
                                             :
LYFT, INC., FLEXDRIVE SERVICES,              :
LLC AND SHAWN CANNADY                        :



                                      NOTICE OF REMOVAL

       TO:     THE UNITED STATES DISTRICT COURT FOR THE
               EASTERN DISTRICT OF PENNSYLVANIA

       Defendant, Lyft, Inc. (“Lyft”) by and through its attorneys, Dickie, McCamey & Chilcote,

P.C., hereby files this Notice of Removal of the above-captioned matter from the Court of Common

Pleas of Philadelphia County, the jurisdiction which is now pending, to the United States District

Court for the Eastern District of Pennsylvania, and in support thereof avers as follows:

       1.      This action was commenced with the filing of a Complaint in the Court of Common

Pleas of Philadelphia County, Pennsylvania at March Term, 2021, Number 0072. A copy of

Plaintiff’s Complaint is attached as Exhibit A.

       2.      Lyft was served with the Complaint on March 10, 2021.

       3.      Plaintiff Natasha Fletcher (“Plaintiff”) is asserting a claim for personal injury and

damages arising out of a motor vehicle accident that occurred on May 2, 2019 in the City and

County of Philadelphia. Id. at ¶ 5.

       4.      At the time this action was commenced and continuing to the present, Lyft is a

Delaware corporation with its principal place of business at 185 Berry Street, Suite 5000, San

Francisco, California 94107.
             Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 7 of 51




        5.      Upon information and belief, at the time this action was commenced and continuing

to the present, Defendant Flexdrive Services, LLC (“Flexdrive”) is a Delaware corporation with

its principal place of business at 309 E. Paces Ferry Road, Unit 400, Atlanta, Georgia 30305.

        6.      Defendant Shawn Cannady (“Defendant Cannady”) is alleged to be an adult

individual and resident of the State of New York, with an address of 1564 Unionport Road, Bronx,

New York 10462. Id. at ¶ 4.

        7.      Upon information and belief, at the time this action was commenced and continuing

to the present, Plaintiff is an adult individual residing at 1944 69th Avenue, Philadelphia,

Pennsylvania 19138, who is a citizen and domiciliary of Pennsylvania. Id. at ¶ 1.

        8.      The Complaint alleges that, as a result of the subject accident, Plaintiff sustained,

inter alia, “various serious and permanent physical injuries, serious impairment of body function

and/or permanent serious disfigurement, and/or aggravation of pre-existing conditions, including,

but not limited to: multilevel cervical tears, multilevel cervical disc herniations, cervical disc

bulge, cervical sprain and strain, lumbar disc protrusion, lumbar radiculopathy at L4-5, lkumbar

sprain and strain, thoracic sprain and strain, and other ills and injuries, all to Plaintiff’s great loss

and detriment.” Id. at ¶ 11.

        9.      Plaintiff alleges that some or all of her injuries are permanent and that she has and

will continue to suffer great pain, anguish, sickness and agony. Id. at ¶ 12.

        10.     Plaintiff claims that she has suffered emotional injuries. Id. at ¶ 13.

        11.     Plaintiff claims that she has sustained and may sustain in the future a loss of

earnings and/or earning capacity. Id. at ¶ 14.
           Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 8 of 51




        12.    Finally, Plaintiff alleges that she has incurred and is in the future likely to incur

medical and other related expenses in excess of the personal injury protection benefits provided.

Id. at ¶ 15.

        13.    Plaintiff claims that her damages are in excess of $50,000. See Id., generally.

        14.    Under 28 U.S.C. § 1446(c)(2)(A)(ii), Lyft asserts the amount in controversy

exceeds $75,000 because of the injuries and damages alleged in Plaintiff’s Complaint.

        15.    Defendants Flexdrive and Cannady, by and through their counsel, consent to the

removal of this action.

        16.    The present lawsuit is removable from the state court to the District Court for the

Eastern District of Pennsylvania pursuant to 28 U.S.C. §§ 1332(a)(1), 1441(a).

        17.    Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claims occurred

in the judicial district, namely that the subject motor vehicle accident occurred in the City and

County of Philadelphia.

        18.    Copies of all process, pleadings and orders that have been received by Lyft are filed

herewith and attached collectively hereto as Exhibit A.

        19.    This Notice is timely, being filed within thirty (30) days of service of the Complaint

on Lyft.

        WHEREFORE, Defendant, Lyft, Inc. respectfully requests the above-captioned matter

now pending against it in the Court of Common Pleas of Philadelphia County be removed to the

United States District Court for the Eastern District of Pennsylvania.
         Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 9 of 51




                                    Respectfully submitted,

Date: 4/9/21                        s/Allison Perry
                                    ____________________________________
                                    Jeffrey H. Quinn, Esquire (PA ID No.: 46484)
                                    jquinn@dmclaw.com
                                    Allison L. Perry, Esquire (PA ID No.: 306568)
                                    aperry@dmclaw.com

                                    Dickie, McCamey & Chilcote, P.C.
                                    1650 Arch Street, Suite 2110
                                    Philadelphia, PA 19103
                                    Telephone: 215-925-2289
                                    Attorneys for Defendant, Lyft, Inc.
            Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 10 of 51




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NATASHA FLETCHER                               :
                                               :       CIVIL ACTION NO.
                         VS.                   :
                                               :
LYFT, INC., FLEXDRIVE SERVICES,                :
LLC AND SHAWN CANNADY                          :


                                            AFFIDAVIT

          Allison L. Perry, Esquire, being sworn according to law deposes and says that she is the

counsel for Defendant, Lyft, Inc. in the within matter; and that she has read the foregoing Notice

of Removal and believes it to be true and correct, to the best of her knowledge, information and

belief.



                                               Respectfully submitted,

Date: 4/9/21                                   s/Allison Perry
                                               ____________________________________
                                               Allison L. Perry, Esquire (PA ID No.: 306568)
                                               aperry@dmclaw.com

                                               Dickie, McCamey & Chilcote, P.C.
                                               1650 Arch Street, Suite 2110
                                               Philadelphia, PA 19103
                                               Telephone: 215-925-2289
                                               Attorneys for Defendant, Lyft, Inc.
         Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 11 of 51




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NATASHA FLETCHER                             :
                                             :       CIVIL ACTION NO.
                      VS.                    :
                                             :
LYFT, INC., FLEXDRIVE SERVICES,              :
LLC AND SHAWN CANNADY                        :


                                      PROOF OF FILING

       I, Allison L. Perry, Esquire, hereby certifies that a copy of the foregoing Notice for

Removal has been filed via electronic filing with the Prothonotary of the Court of Common Pleas

of Philadelphia County on April 9, 2021.


                                             Respectfully submitted,

Date: 4/9/21                                 s/Allison Perry
                                             ____________________________________
                                             Allison L. Perry, Esquire (PA ID No.: 306568)
                                             aperry@dmclaw.com

                                             Dickie, McCamey & Chilcote, P.C.
                                             1650 Arch Street, Suite 2110
                                             Philadelphia, PA 19103
                                             Telephone: 215-925-2289
                                             Attorneys for Defendant, Lyft, Inc.
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 12 of 51




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NATASHA FLETCHER                              :
                                              :       CIVIL ACTION NO.
                        VS.                   :
                                              :
LYFT, INC., FLEXDRIVE SERVICES,               :
LLC AND SHAWN CANNADY                         :


                                 CERTIFICATE OF SERVICE

        I, Allison L. Perry, Esquire, hereby certify that a copy of the attached has been served

upon the following individual by first class, United States mail, postage pre-paid this 9th day of

April, 2021.

                                    Marc F. Greenfield, Esq.
                        Spear, Greenfield, Richman, Weitz & Taggart, PC
                                   1500 JFK Blvd., Suite 200
                                    Philadelphia, PA 19102

                                    Laurianne Falcone, Esq.
                        Marshall, Dennehey, Warner, Coleman & Goggin
                                  2000 Market Street, 23rd floor
                                    Philadelphia, PA 19103


                                              Respectfully submitted,

Date:          4/9/21                         s/Allison Perry
                                              ____________________________________
                                              Allison L. Perry, Esquire (PA ID No.: 306568)
                                              aperry@dmclaw.com

                                              Dickie, McCamey & Chilcote, P.C.
                                              1650 Arch Street, Suite 2110
                                              Philadelphia, PA 19103
                                              Telephone: 215-925-2289
                                              Attorneys for Defendant, Lyft, Inc.
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 13 of 51




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NATASHA FLETCHER                             :
                                             :       CIVIL ACTION NO.
                      VS.                    :
                                             :
LYFT, INC., FLEXDRIVE SERVICES,              :
LLC AND SHAWN CANNADY                        :


                                             ORDER

       AND NOW, this ____________ day of _____________, 2021, upon consideration of the

Petition of Defendant, Lyft, Inc., and any response thereto, it is hereby ORDERED and

DECREED that Defendant’s Petition is granted and the action of Natasha Fletcher v. Lyft, Inc.,

Flexdrive Services, LLC and Shawn Cannady, March Term, 2021, No. 0072, is removed from

the Court of Common Pleas of Philadelphia County, Pennsylvania and is transferred to the

United States District Court for the Eastern District of Pennsylvania.



                                             BY THE COURT:



                                             _______________________________________
                                             UNITED STATES DISTRICT JUDGE
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 14 of 51




DICKIE, McCAMEY & CHILCOTE, P.C.
1650 Arch Street
Suite 2110
Philadelphia, PA 19103
(215) 925-2289
By: Jeffrey H. Quinn, Esquire
Identification No. 46484
By: Allison L. Perry, Esquire
Identification No. 306568
Attorneys for Defendant, Lyft, Inc.
______________________________________________________________________________

NATASHA FLETCHER                    :     COURT OF COMMON PLEAS
                                    :     PHILADELPHIA COUNTY
                  VS.               :
                                    :     MARCH TERM, 2021
LYFT, INC., FLEXDRIVE SERVICES,     :     NO. 10072
LLC AND SHAWN CANNADY               :
______________________________________________________________________________

                                 NOTICE OF REMOVAL

TO:     PROTHONOTARY OF THE COURT OF COMMON PLEAS OF PHILADELPHIA
        COUNTY

        Pursuant to 28 U.S.C.A. §1446(e), Lyft, Inc. files herewith a copy of the Notice of

Removal, which was filed in the United States District Court for the Eastern District of

Pennsylvania on April 9, 2021

                                          Respectfully submitted,

Date:         4/9/21                      Allison Perry
                                          ___________________________
                                          JEFFREY H. QUINN, ESQUIRE
                                          ALLISON L. PERRY, ESQUIRE
                                          Attorneys for Defendant, Lyft, Inc.
                         Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 15 of 51
      Court of Common Pleas of Philadelphia County                                               For Prothonotary Use Only (Docket Number)
                    Trial Division
                   Civil Cover Sheet                                        E-Filing Number:   2103001249
PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 NATASHA FLETCHER                                                             LYFT, INC.

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 1944 69TH AVENUE                                                             600 NORTH 2ND STREET SUITE 401
 PHILADELPHIA PA 19138                                                        HARRISBURG PA 17101


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 SHAWN CANNADY                                                                FLEX DRIVE SERVICES, LLC

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 1564 UNIONPORT ROAD                                                          600 NORTH 2ND STREET SUITE 401
 BRONX NY 10462                                                               HARRISBURG PA 17101


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                       X Complaint                  Petition Action                     Notice of Appeal
               2                                     2
                                                                           Writ of Summons          Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                 Arbitration                     Mass Tort                           Commerce                        Settlement
    $50,000.00 or less         X Jury                            Savings Action                      Minor Court Appeal              Minors
 X More than $50,000.00          Non-Jury                        Petition                            Statutory Appeals               W/D/Survival
                                 Other:
CASE TYPE AND CODE

  2V - MOTOR VEHICLE ACCIDENT

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                        IS CASE SUBJECT TO
                                                                                                                      COORDINATION ORDER?
                                                                                                                                  YES         NO


                                                                   MAR 01 2021
                                                                       A. SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: NATASHA FLETCHER , SHAWN CANNADY
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                       ADDRESS

 MARC F. GREENFIELD                                                          TWO PENN CENTER PLAZA
                                                                             1500 JFK BOULEVARD
PHONE NUMBER                            FAX NUMBER                           SUITE 200
 (215)985-2424                          (215)545-6117                        PHILADELPHIA PA 19102

SUPREME COURT IDENTIFICATION NO.                                            E-MAIL ADDRESS

 62081                                                                       efile@injuryline.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                       DATE SUBMITTED
 MARC GREENFIELD                                                             Monday, March 01, 2021, 12:53 pm

                                                  FINAL COPY (Approved by the Prothonotary Clerk)
                                                                     "A"
                  Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 16 of 51




SPEAR, GREENFIELD,                                                                                                         Filed and Attested by the
RICHMAN, WEITZ & TAGGART, P.C.                                                                                            Office of Judicial Records
BY: MARC F. GREENFIELD, ESQUIRE                                                                                               01 MAR 2021 12:53 pm
I.D. NO.: 62081                                                                                                                   A. SILIGRINI
Two Penn Center Plaza, Suite 200                                                        MAJOR JURY
1500 J.F.K. Boulevard
Philadelphia, PA 19102
(215) 985-2424                                                                          Attorney for plaintiff
____________________________________
NATASHA FLETCHER                     :                                                  COURT OF COMMON PLEAS
        th
1944 69 Avenue                       :                                                  COUNTY OF PHILADELPHIA
Philadelphia, PA 19138               :                                                  CIVIL TRIAL DIVISION
               v.                    :
LYFT INC.                            :
            nd
600 North 2 Street Suite 401         :
Harrisburg, PA 17101                 :
       &                             :
FLEX DRIVE SERVICES, LLC             :
600 North 2nd Street Suite 401       :
Harrisburg, PA 17101                 :
       &                             :
SHAWN CANNADY                        :
1564 Unionport Road                  :
Bronx, NY 10462                      :
____________________________________:

                                                   COMPLAINT IN PERSONAL INJURY
                                                    2V MOTOR VEHICLE ACCIDENT
                                      NOTICE                                                                                 ADVISO

               You have been sued in court. If you wish to defend against the                          Le han demandado a usted en la corte. Si usted quiere defenderse de
claims set forth in the following pages, you must take action within twenty (20)        estas demandas expuestas en las páginas siguientes, usted tiene veinte (20) dias, de
days after this complaint and notice are served, by entering a written appearance       plazo al partir de la fecha de la demanda y la notificatión. Hace falta asentar una
personally or by attorney and filing in writing with the court your defenses or         comparencia escrita o en persona o con un abogado y entregar a la corte en forma
objections to the claims set forth against you. You are warned that if you fail to do   escrita sus defensas o sus objeciones a las demandas en contra de su persona. Sea
so the case may proceed without you and a judgment may be entered against you           avisado que si usted no se defiende, la corte tomará medidas y puede continuar la
by the court without further notice for any money claimed in the complaint or for       demanda en contra suya sin previo aviso o notificacion. Además, la corte puede
any other claim or relief requested by the plaintiff. You may lose money or             decidir a favor del demandante y requiere que usted cumpla con todas las
property or other rights important to you.                                              provisiones de esta demanda. Usted puede perder dinero o sus propiedades u otros
                                                                                        derechos importantes para usted.
YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU
DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET                                 LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE. SI NO
FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH                                           TIENE ABOGADO O SI NO TIENE EL DINERO SUFICIENTE DE PAGAR
INFORMATION ABOUT HIRING A LAWYER.                                                      TAL SERVICIO, VAYA EN PERSONA O LLAME POR TELÉFONO A LA
                                                                                        OFICINA CUYA DIRECCIÓN SE ENCUENTRA ESCRITA ABAJO PARA
IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE                               AVERIGUAR DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL:
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT
MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED                               ASSOCIACION DE LICENDIADOS DE
FEE OR NO FEE                                                                           FILADELFIA SERVICIO DE REFENCIA E INFORMACION LEGAL
                                                                                                  One Reading Center
PHILADELPHIA BAR ASSOCIATION                                                                      Filadelfia, Pennsylvania 19107
LAWYER REFERRAL and INFORMATION SERVICE                                                           Teléfono: (215) 238-6333
         One Reading Center                                                                       TTY: (215) 451-6197
         Philadelphia, Pennsylvania 19107
         (215) 238-6333
         TTY: (215) 451-6197




                                                                                                                                                           Case ID: 210300072
            Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 17 of 51




                           COMPLAINT IN PERSONAL INJURY
                            2V MOTOR VEHICLE ACCIDENT

       1.       Plaintiff, Natasha Fletcher, is a citizen and resident of the Commonwealth of

Pennsylvania, residing at the address listed in the caption of this Complaint.

       2.       Defendant, Lyft Inc., is a business entity doing business in the Commonwealth of

Pennsylvania with an address listed in the caption of this Complaint, who at all times material

hereto was acting individually and/or by and through all lessees, agents, servants, workmen,

and/or employees, including defendant Shawn Cannady.

       3.       Defendant, Flex Drive Services, LLC, is a business entity doing business in the

Commonwealth of Pennsylvania, with an address listed in the caption of this Complaint, who at

all times material hereto was acting individually and/or by and through all lessees, agents,

servants, workmen, and/or employees, including defendant Shawn Cannady.

       4.       Defendant, Shawn Cannady, is a citizen and resident of the State of New York,

residing at the address listed in the caption of this Complaint who at all times material hereto was

acting individually and/or as a lessee, agent, servant, workman, and/or employee of defendants,

Lyft Inc and Flexdrive Services, LLC, with defendant, Lyft Inc and Flexdrive Services, LLC’s,

express, apparent and/or implied permission, authorization and/or consent.

       5.       On or about May 2, 2019, plaintiff owned and operated a motor vehicle at or near

Mascher Street and Clarkson Avenue, in the City and County of Philadelphia, in the

Commonwealth of Pennsylvania.

       6.       At the same date and time, defendant Shawn Cannady, operated Flexdrive

Services, LLC’s motor vehicle while acting individually and/or as a lessee, agent, servant,



                                                 2


                                                                                           Case ID: 210300072
             Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 18 of 51




workman, and/or employee of defendants, Lyft, Inc. and Flexdrive Services, LLC at or near

Mascher Street and Clarkson Avenue, in the City and County of Philadelphia, in the

Commonwealth of Pennsylvania.

        7.       Suddenly and without warning, Shawn Cannady, negligently and/or carelessly

operated defendant, Flex Drive Services, LLC’s, motor vehicle in such a manner as to strike

the plaintiff’s vehicle.

        8.       As a result of this accident, plaintiff suffered severe and permanent bodily injury

as more fully set forth below.



                                               COUNT I
                                      Natasha Fletcher v. Lyft, Inc.
                                            Personal Injury

        8.       Plaintiff incorporates by reference all the allegations contained in the above

paragraphs as if the same were set forth below at length.

        9.       The negligence and/or carelessness of defendant, acting individually and/or by

and through agents, servants, workmen and/or employees, consisted of the following:

                    a. Operating a motor vehicle in a negligent and/or careless manner without

                           regard for the rights or safety of plaintiff or others;

                    b. Failing to have said vehicle under proper and adequate control;

                    c. Failing to observe the position of plaintiff and to take such action as was

                           necessary to prevent striking the plaintiff’s vehicle;

                    d. Failing to operate a motor vehicle at a speed which would have allowed

                           defendant to stop within an assured clear distance;

                                                      3


                                                                                             Case ID: 210300072
Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 19 of 51




       e. Operating said vehicle at a dangerous and excessive rate of speed under

          the circumstances;

       f. Being inattentive to defendant's duties as an operator of a motor vehicle;

       g. Disregarding traffic lanes, patterns and other devices;

       h. Failing to keep an adequate distance from other vehicles that were within

          the vicinity of defendant's vehicle;

       i. Failing to perceive the highly apparent danger to others which the

          defendant’s actions and/or inactions posed;

       j. Failing to give plaintiff meaningful warning signs concerning the

          impending incident;

       k. Failing to exercise ordinary care to avoid injuring plaintiff;

       l. Failing to be highly vigilant and maintain sufficient control of said

          vehicle;

       m. Striking the plaintiff’s vehicle;

       n. Operating a motor vehicle with disregard for the rights, safety and

          proximity of plaintiff, even though defendant was aware, or should have

          been aware of plaintiff’s presence and the threat of harm posed to plaintiff;

       o. Failing to inspect defendant's vehicle or to maintain defendant's vehicle in

          a safe and non-defective condition;

       p. Allowing a dangerous, unsafe and defective motor vehicle to be operated

          on a public highway;

       q. Failing to operate a motor vehicle in compliance with the applicable laws

                                     4


                                                                              Case ID: 210300072
         Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 20 of 51




                   and ordinances of the City and County of Philadelphia and the Statutes of

                   the Commonwealth of Pennsylvania pertaining to the operation and

                   control of motor vehicles; and,

                r. Operating a motor vehicle and other devices at the same time and in total

                   disregard for the safety of the plaintiff and others in direct violation of the

                   laws of the Commonwealth of Pennsylvania.

       10.   The negligence and/or carelessness of defendant further consisted of the

following:

                a. Permitting an incompetent driver to operate the motor vehicle;

                b. Failing to determine whether defendant driver possessed the necessary

                   skills and/or possessed the necessary mental or physical ability to exercise

                   such driving skills;

                c. Failing to determine whether defendant driver possessed a valid license or

                   other requirements to drive and/or operate a motor vehicle;

                d. Failure to inspect defendant driver’s prior history of bad driving;

                e. Failing to instruct defendant driver in the proper method of operating a

                   motor vehicle;

                f. Failing to properly instruct the defendant driver on how to properly

                   operate his or her motor vehicle and its warning apparatus in an

                   emergency situation;

                g. Failing, as defendant driver's authority, to control defendant driver's

                   conduct in regard to the manner in which defendant driver was operating

                                              5


                                                                                         Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 21 of 51




                        the motor vehicle at the aforesaid time and place as herein before

                        described;

                    h. Failing to maintain said vehicle in a safe condition; and,

                    i. Allowing this dangerous, unsafe and defective motor vehicle to be

                        operated on a public highway.

       11.       As a direct result of the negligent and/or careless conduct of defendant, the

plaintiff, suffered various serious and permanent personal injuries, serious impairment of body

function and/or permanent serious disfigurement, and/or aggravation of pre-existing conditions,

including, but not limited to: multilevel cervical tears, multilevel cervical disc herniations,

cervical disc bulge, cervical sprain and strain, lumbar disc protrusion, lumbar radiculopathy at

L4-5, lumbar sprain and strain, thoracic sprain and strain, and other ills and injuries, all to

plaintiff’s great loss and detriment.

       12.       As a result of these injuries, all of which are permanent in nature and all of which

are to plaintiff’s great financial detriment and loss, plaintiff has in the past, is presently, and may

in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       13.       As an additional result of the carelessness and/or negligence of defendant,

plaintiff has suffered emotional injuries along with the physical injuries suffered.

       14.       As a further result of the injuries sustained, the plaintiff has, is presently, and may

in the future undergo a great loss of earnings and/or earning capacity, all to plaintiff's further loss

and detriment.

       15.       Furthermore, in addition to all the injuries and losses suffered, the plaintiff has

                                                   6


                                                                                              Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 22 of 51




incurred or will incur medical, rehabilitative and other related expenses in an amount equal to

and/or in excess of the basic personal injury protection benefits required by the Pennsylvania

Motor Vehicle Financial Responsibility Law, 75 Pa. C.S. §1701, et. seq., as amended, and/or

Worker’s Compensation Benefits, pursuant to Act 57, for which plaintiff makes claim for in the

present action.

        WHEREFORE, plaintiff demands judgment in plaintiff's favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any

other relief the court deems necessary.



                                            COUNT II
                                    Natasha Fletcher v. Lyft Inc.
                                         Property Damage

        16.       Plaintiff incorporates herein the allegations set forth in the aforementioned

paragraphs, inclusive, as if set forth here at length.

        17.       As a result of defendant’s negligence and/or carelessness as aforesaid, plaintiff

suffered property damage to plaintiff's vehicle and other related damages.

        WHEREFORE, plaintiff demands judgment in plaintiff's favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any

other relief the court deems necessary.



                                           COUNT III
                            Natasha Fletcher v. Flexdrive Services, LLC
                                          Personal Injury

        18.       Plaintiff incorporates by reference all the allegations contained in the above

                                                    7


                                                                                              Case ID: 210300072
         Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 23 of 51




paragraphs as if the same were set forth below at length.

       19.     The negligence and/or carelessness of defendant, acting individually and/or by

and through agents, servants, workmen and/or employees, consisted of the following:

                  a. Operating a motor vehicle in a negligent and/or careless manner without

                      regard for the rights or safety of plaintiff or others;

                  b. Failing to have said vehicle under proper and adequate control;

                  c. Failing to observe the position of plaintiff and to take such action as was

                      necessary to prevent striking the plaintiff’s vehicle;

                  d. Failing to operate a motor vehicle at a speed which would have allowed

                      defendant to stop within an assured clear distance;

                  e. Operating said vehicle at a dangerous and excessive rate of speed under

                      the circumstances;

                  f. Being inattentive to defendant's duties as an operator of a motor vehicle;

                  g. Disregarding traffic lanes, patterns and other devices;

                  h. Failing to keep an adequate distance from other vehicles that were within

                      the vicinity of defendant's vehicle;

                  i. Failing to perceive the highly apparent danger to others which the

                      defendant’s actions and/or inactions posed;

                  j. Failing to give plaintiff meaningful warning signs concerning the

                      impending incident;

                  k. Failing to exercise ordinary care to avoid injuring plaintiff;

                  l. Failing to be highly vigilant and maintain sufficient control of said

                                                 8


                                                                                        Case ID: 210300072
         Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 24 of 51




                   vehicle;

                m. Striking the plaintiff’s vehicle;

                n. Operating a motor vehicle with disregard for the rights, safety and

                   proximity of plaintiff, even though defendant was aware, or should have

                   been aware of plaintiff’s presence and the threat of harm posed to plaintiff;

                o. Failing to inspect defendant's vehicle or to maintain defendant's vehicle in

                   a safe and non-defective condition;

                p. Allowing a dangerous, unsafe and defective motor vehicle to be operated

                   on a public highway;

                q. Failing to operate a motor vehicle in compliance with the applicable laws

                   and ordinances of the City and County of Philadelphia and the Statutes of

                   the Commonwealth of Pennsylvania pertaining to the operation and

                   control of motor vehicles; and,

                r. Operating a motor vehicle and other devices at the same time and in total

                   disregard for the safety of the plaintiff and others in direct violation of the

                   laws of the Commonwealth of Pennsylvania.

       20.   The negligence and/or carelessness of defendant further consisted of the

following:

                a. Permitting an incompetent driver to operate the motor vehicle;

                b. Failing to determine whether defendant driver possessed the necessary

                   skills and/or possessed the necessary mental or physical ability to exercise

                   such driving skills;

                                              9


                                                                                        Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 25 of 51




                   c. Failing to determine whether defendant driver possessed a valid license or

                       other requirements to drive and/or operate a motor vehicle;

                   d. Failure to inspect defendant driver’s prior history of bad driving;

                   e. Failing to instruct defendant driver in the proper method of operating a

                       motor vehicle;

                   f. Failing to properly instruct the defendant driver on how to properly

                       operate his or her motor vehicle and its warning apparatus in an

                       emergency situation;

                   g. Failing, as defendant driver's authority, to control defendant driver's

                       conduct in regard to the manner in which defendant driver was operating

                       the motor vehicle at the aforesaid time and place as herein before

                       described;

                   h. Failing to maintain said vehicle in a safe condition; and,

                   i. Allowing this dangerous, unsafe and defective motor vehicle to be

                       operated on a public highway.

       21.     As a direct result of the negligent and/or careless conduct of defendant, the

plaintiff, suffered various serious and permanent personal injuries, serious impairment of body

function and/or permanent serious disfigurement, and/or aggravation of pre-existing conditions,

including, but not limited to: multilevel cervical tears, multilevel cervical disc herniations,

cervical disc bulge, cervical sprain and strain, lumbar disc protrusion, lumbar radiculopathy at

L4-5, lumbar sprain and strain, thoracic sprain and strain, and other ills and injuries, all to

plaintiff’s great loss and detriment.

                                                10


                                                                                            Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 26 of 51




       22.        As a result of these injuries, all of which are permanent in nature and all of which

are to plaintiff’s great financial detriment and loss, plaintiff has in the past, is presently, and may

in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       23.        As an additional result of the carelessness and/or negligence of defendant,

plaintiff has suffered emotional injuries along with the physical injuries suffered.

       24.        As a further result of the injuries sustained, the plaintiff has, is presently, and may

in the future undergo a great loss of earnings and/or earning capacity, all to plaintiff's further loss

and detriment.

       25.        Furthermore, in addition to all the injuries and losses suffered, the plaintiff has

incurred or will incur medical, rehabilitative and other related expenses in an amount equal to

and/or in excess of the basic personal injury protection benefits required by the Pennsylvania

Motor Vehicle Financial Responsibility Law, 75 Pa. C.S. §1701, et. seq., as amended, and/or

Worker’s Compensation Benefits, pursuant to Act 57, for which plaintiff makes claim for in the

present action.

       WHEREFORE, plaintiff demands judgment in plaintiff's favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any

other relief the court deems necessary.



                                            COUNT IV
                            Natasha Fletcher v. Flexdrive Services, LLC
                                         Property Damage

       26.        Plaintiff incorporates herein the allegations set forth in the aforementioned

                                                    11


                                                                                               Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 27 of 51




paragraphs, inclusive, as if set forth here at length.

        27.     As a result of defendant’s negligence and/or carelessness as aforesaid, plaintiff

suffered property damage to plaintiff's vehicle and other related damages.

        WHEREFORE, plaintiff demands judgment in plaintiff's favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any

other relief the court deems necessary.



                                           COUNT V
                               Natasha Fletcher v. Shawn Cannady
                                        Personal Injury

        28.     Plaintiff incorporates herein the allegations set forth in the aforementioned

paragraphs, inclusive, as if set forth here at length.

        29.     The negligence and/or carelessness of defendant consisted of the following:

                    a. Operating a motor vehicle in a negligent and/or careless manner without

                        regard for the rights or safety of plaintiff or others;

                    b. Failing to have said vehicle under proper and adequate control;

                    c. Failing to observe the position of plaintiff and to take such action as was

                        necessary to prevent striking the plaintiff’s vehicle;

                    d. Failing to operate a motor vehicle at a speed which would have allowed

                        defendant to stop within an assured clear distance;

                    e. Operating said vehicle at a dangerous and excessive rate of speed under

                        the circumstances;

                    f. Being inattentive to defendant's duties as an operator of a motor vehicle;

                                                   12


                                                                                            Case ID: 210300072
Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 28 of 51




       g. Disregarding traffic lanes, patterns and other devices;

       h. Failing to keep an adequate distance from other vehicles that were within

          the vicinity of defendant's vehicle;

       i. Failing to perceive the highly apparent danger to others which the

          defendant’s actions and/or inactions posed;

       j. Failing to give plaintiff meaningful warning signs concerning the

          impending incident;

       k. Failing to exercise ordinary care to avoid injuring plaintiff;

       l. Failing to be highly vigilant and maintain sufficient control of said

          vehicle;

       m. Striking the plaintiff’s vehicle;

       n. Operating a motor vehicle with disregard for the rights, safety and

          proximity of plaintiff, even though defendant was aware, or should have

          been aware of plaintiff’s presence and the threat of harm posed to plaintiff;

       o. Failing to inspect defendant's vehicle or to maintain defendant's vehicle in

          a safe and non-defective condition;

       p. Allowing a dangerous, unsafe and defective motor vehicle to be operated

          on a public highway;

       q. Failing to operate a motor vehicle in compliance with the applicable laws

          and ordinances of the City and County of Philadelphia and the Statutes of

          the Commonwealth of Pennsylvania pertaining to the operation and

          control of motor vehicles;

                                     13


                                                                              Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 29 of 51




                    r. Operating a motor vehicle and other devices at the same time and in total

                        disregard for the safety of the plaintiff and others in direct violation of the

                        laws of the Commonwealth of Pennsylvania.

        30.     As a direct result of the negligent and/or careless conduct of defendant,

the plaintiff suffered various serious and permanent personal injuries, serious impairment of

body function and/or permanent serious disfigurement, and/or aggravation of pre-existing

conditions, including, but not limited to: multilevel cervical tears, multilevel cervical disc

herniations, cervical disc bulge, cervical sprain and strain, lumbar disc protrusion, lumbar

radiculopathy at L4-5, lumbar sprain and strain, thoracic sprain and strain, and other ills and

injuries, all to plaintiff's great loss and detriment

        31.     As a result of these injuries, all of which are permanent in nature and all of which

are to plaintiff's great financial detriment and loss, plaintiff has in the past, is presently and may

in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

        32.     As an additional result of the carelessness and/or negligence of defendant,

plaintiff has suffered emotional injuries, along with the physical injuries suffered.

        33.     As a further result of the plaintiff’s injuries, plaintiff has in the past, is presently

and may in the future undergo a great loss of earnings and/or earning capacity, all to plaintiff’s

further loss and detriment.

        34.     Furthermore, in addition to all the injuries and losses suffered by the plaintiff,

plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

                                                   14


                                                                                              Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 30 of 51




Pennsylvania Motor Vehicle Financial Responsibility Law, 75 Pa.C.S. §1701, et. seq., as

amended, and/or Worker’s Compensation Benefits pursuant to Act 57, and for which plaintiff

makes a claim for payment in the present action.

        WHEREFORE, plaintiff demands judgment in plaintiff’s favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any

other relief the court deems necessary.


                                           COUNT VI
                               Natasha Fletcher v. Shawn Cannady
                                       Property Damage

        35.     Plaintiff incorporates herein the allegations set forth in the aforementioned

paragraphs, inclusive, as if set forth here at length.

        36.     As a result of defendant’s negligence and/or carelessness as aforesaid, plaintiff

suffered property damage to plaintiff's vehicle and other related damages.

        WHEREFORE, plaintiff demands judgment in plaintiff's favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any

other relief the court deems necessary.

                                                SPEAR, GREENFIELD,
                                                RICHMAN, WEITZ & TAGGART, P.C.


                                                ______________________________________
                                                BY: MARC F. GREENFIELD, ESQUIRE


INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, SUPPLEMENTAL
REQUESTS AND REQUEST FOR ADMISSIONS ARE SERVED ATTACHED TO PLAINTIFF’S
COMPLAINT AT THE TIME SERVICE OF ORIGINAL PROCESS IS AND/OR WAS
EFFECTUATED.
jlg


                                                  15


                                                                                        Case ID: 210300072
Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 31 of 51




                                                                Case ID: 210300072
         Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 32 of 51




42316.00                                                          Filed and Attested by the
MARSHALL, DENNEHEY, WARNER,                                      Office of Judicial Records
COLEMAN & GOGGIN                                                     18 MAR 2021 02:44 pm
By: Laurianne Falcone, Esquire                   Attorney forDefendants     S. RICE
Identification No.:   85764                      Flex Drive Services, LLC and
2000 Market Street, 23rd Floor                   Shawn Cannady
Philadelphia, PA 19103
(215) 575-2715
lafalcone@mdwcg.com

____________________________________________________________________

NATASHA FLETCHER                          :      COURT OF COMMON PLEAS
                                          :      PHILADELPHIA COUNTY
                                          :
              vs.                         :      MARCH TERM, 2021
                                          :
LYFT INC., FLEX DRIVE SERVICES,           :
LLC AND SHAWN CANNADY                     :      NO. 072


                               ENTRY OF APPEARANCE

TO THE PROTHONOTARY:

      Kindly enter my appearance on behalf of Defendants, Flex Drive Services, LLC and
Shawn Cannady, relative to the above matter.


                                          MARSHALL DENNEHEY WARNER
                                          COLEMAN & GOGGIN



                                          By:
                                                 LAURIANNE FALCONE
                                                 Attorney for Defendants
                                                 Flex Drive Services, LLC and
                                                 Shawn Cannady




                                                                                   Case ID: 210300072
        Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 33 of 51




                                                                    Filed and Attested by the
                                                                   Office of Judicial Records
SPEAR, GREENFIELD, RICHMAN,                                            06 APR 2021 05:16 pm
WEITZ & TAGGART, P.C.                                                      R. SCHREIBER
BY: MARC F. GREENFIELD, ESQUIRE
I.D. No.: 62081
Two Penn Center Plaza, Suite 200
1500 JFK Boulevard
Philadelphia, PA 19102
  (215) 985-2424                                        ATTORNEY FOR PLAINTIFF

                                          :
NATASHA FLETCHER                          :     COURT OF COMMON PLEAS
                                          :     PHILADELPHIA COUNTY, PA
      vs.                                 :
                                          :
SHAWN CANNADY, ET AL.                     :     NO. 210300072
                                          :
______________________________________________________________________________

                       PRAECIPE TO CHANGE DEFENDANT’S
                           ADDRESS ON THE DOCKET

TO THE PROTHONOTARY:


      Kindly change the address on the docket for defendant, Shawn Cannady, to the following:

             1758 W. Juniata St., Philadelphia, PA 19140.



                                          SPEAR, GREENFIELD, RICHMAN,
                                          WEITZ & TAGGART, P.C.


                                           /s/ Marc F. Greenfield
                                          Marc F. Greenfield, Esquire
                                          Attorney for plaintiff




                                                                                    Case ID: 210300072
       Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 34 of 51




SPEAR GREENFIELD                                              Filed and Attested by the
RICHMAN WEITZ & TAGGART, P.C.                                Office of Judicial Records
BY: MARC F. GREENFIELD, ESQUIRE                                  06 APR 2021 07:03 pm
                                                                        S. RICE
I.D. #62081
2 PENN CENTER
1500 JOHN F. KENNEDY BLVD, STE 200
PHILADELPHIA, PA 19102
(215) 985-2424                                      ATTORNEY FOR PLAINTIFF
_________________________________________________________________
Natasha Fletcher                   :    COURT OF COMMON PLEAS
                                   :    COUNTY OF PHILADELPHIA
                                   :    CIVIL TRIAL DIVISION
              v.                   :
Lyft Inc.           et. al.        :
                                   :
                                   :
                                   :
                                   :
                                             :      No. 210300072


             PRAECIPE TO REINSTATE COMPLAINT

TO THE PROTHONOTARY:

     Please reinstate the Complaint in the above-captioned matter.




                                      SPEAR GREENFIELD
                                      RICHMAN WEITZ & TAGGART, P.C.


                                      /s/ Marc F. Greenfield
                                      BY: MARC F. GREENFIELD, ESQUIRE
                                      Attorney for Plaintiff




                                                                           Case ID: 210300072
                         Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 35 of 51
      Court of Common Pleas of Philadelphia County                                               For Prothonotary Use Only (Docket Number)
                    Trial Division
                   Civil Cover Sheet                                        E-Filing Number:   2103001249
PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 NATASHA FLETCHER                                                             LYFT, INC.

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 1944 69TH AVENUE                                                             600 NORTH 2ND STREET SUITE 401
 PHILADELPHIA PA 19138                                                        HARRISBURG PA 17101


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 SHAWN CANNADY                                                                FLEX DRIVE SERVICES, LLC

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 1564 UNIONPORT ROAD                                                          600 NORTH 2ND STREET SUITE 401
 BRONX NY 10462                                                               HARRISBURG PA 17101


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                       X Complaint                  Petition Action                     Notice of Appeal
               2                                     2
                                                                          Writ of Summons           Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                 Arbitration                     Mass Tort                           Commerce                        Settlement
    $50,000.00 or less         X Jury                            Savings Action                      Minor Court Appeal              Minors
 X More than $50,000.00          Non-Jury                        Petition                            Statutory Appeals               W/D/Survival
                                 Other:
CASE TYPE AND CODE

  2V - MOTOR VEHICLE ACCIDENT

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                        IS CASE SUBJECT TO
                                                                                                                      COORDINATION ORDER?
                                                                                                                                  YES         NO


                                                                   MAR 01 2021
                                                                       A. SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: NATASHA FLETCHER , SHAWN CANNADY
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

 MARC F. GREENFIELD                                                          TWO PENN CENTER PLAZA
                                                                             1500 JFK BOULEVARD
PHONE NUMBER                            FAX NUMBER                           SUITE 200
 (215)985-2424                          (215)545-6117                        PHILADELPHIA PA 19102

SUPREME COURT IDENTIFICATION NO.                                           E-MAIL ADDRESS

 62081                                                                       efile@injuryline.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                      DATE SUBMITTED
 MARC GREENFIELD                                                             Monday, March 01, 2021, 12:53 pm
                                                                                                                                        Case ID: 210300072
                                                  FINAL COPY (Approved by the Prothonotary Clerk)
                  Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 36 of 51




SPEAR, GREENFIELD,                                                                                                         Filed and Attested by the
RICHMAN, WEITZ & TAGGART, P.C.                                                                                            Office of Judicial Records
BY: MARC F. GREENFIELD, ESQUIRE                                                                                               01 APR
                                                                                                                              06 MAR 2021 07:03
                                                                                                                                            12:53 pm
I.D. NO.: 62081                                                                                                                   A. S.
                                                                                                                                      SILIGRINI
                                                                                                                                         RICE
Two Penn Center Plaza, Suite 200                                                        MAJOR JURY
1500 J.F.K. Boulevard
Philadelphia, PA 19102
(215) 985-2424                                                                          Attorney for plaintiff
____________________________________
NATASHA FLETCHER                     :                                                  COURT OF COMMON PLEAS
        th
1944 69 Avenue                       :                                                  COUNTY OF PHILADELPHIA
Philadelphia, PA 19138               :                                                  CIVIL TRIAL DIVISION
               v.                    :
LYFT INC.                            :
            nd
600 North 2 Street Suite 401         :
Harrisburg, PA 17101                 :
       &                             :
FLEX DRIVE SERVICES, LLC             :
600 North 2nd Street Suite 401       :
Harrisburg, PA 17101                 :
       &                             :
SHAWN CANNADY                        :
1564 Unionport Road                  :
Bronx, NY 10462                      :
____________________________________:

                                                   COMPLAINT IN PERSONAL INJURY
                                                    2V MOTOR VEHICLE ACCIDENT
                                      NOTICE                                                                                 ADVISO

               You have been sued in court. If you wish to defend against the                          Le han demandado a usted en la corte. Si usted quiere defenderse de
claims set forth in the following pages, you must take action within twenty (20)        estas demandas expuestas en las páginas siguientes, usted tiene veinte (20) dias, de
days after this complaint and notice are served, by entering a written appearance       plazo al partir de la fecha de la demanda y la notificatión. Hace falta asentar una
personally or by attorney and filing in writing with the court your defenses or         comparencia escrita o en persona o con un abogado y entregar a la corte en forma
objections to the claims set forth against you. You are warned that if you fail to do   escrita sus defensas o sus objeciones a las demandas en contra de su persona. Sea
so the case may proceed without you and a judgment may be entered against you           avisado que si usted no se defiende, la corte tomará medidas y puede continuar la
by the court without further notice for any money claimed in the complaint or for       demanda en contra suya sin previo aviso o notificacion. Además, la corte puede
any other claim or relief requested by the plaintiff. You may lose money or             decidir a favor del demandante y requiere que usted cumpla con todas las
property or other rights important to you.                                              provisiones de esta demanda. Usted puede perder dinero o sus propiedades u otros
                                                                                        derechos importantes para usted.
YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU
DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET                                 LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE. SI NO
FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH                                           TIENE ABOGADO O SI NO TIENE EL DINERO SUFICIENTE DE PAGAR
INFORMATION ABOUT HIRING A LAWYER.                                                      TAL SERVICIO, VAYA EN PERSONA O LLAME POR TELÉFONO A LA
                                                                                        OFICINA CUYA DIRECCIÓN SE ENCUENTRA ESCRITA ABAJO PARA
IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE                               AVERIGUAR DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL:
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT
MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED                               ASSOCIACION DE LICENDIADOS DE
FEE OR NO FEE                                                                           FILADELFIA SERVICIO DE REFENCIA E INFORMACION LEGAL
                                                                                                  One Reading Center
PHILADELPHIA BAR ASSOCIATION                                                                      Filadelfia, Pennsylvania 19107
LAWYER REFERRAL and INFORMATION SERVICE                                                           Teléfono: (215) 238-6333
         One Reading Center                                                                       TTY: (215) 451-6197
         Philadelphia, Pennsylvania 19107
         (215) 238-6333
         TTY: (215) 451-6197




                                                                                                                                                           Case ID: 210300072
            Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 37 of 51




                           COMPLAINT IN PERSONAL INJURY
                            2V MOTOR VEHICLE ACCIDENT

       1.       Plaintiff, Natasha Fletcher, is a citizen and resident of the Commonwealth of

Pennsylvania, residing at the address listed in the caption of this Complaint.

       2.       Defendant, Lyft Inc., is a business entity doing business in the Commonwealth of

Pennsylvania with an address listed in the caption of this Complaint, who at all times material

hereto was acting individually and/or by and through all lessees, agents, servants, workmen,

and/or employees, including defendant Shawn Cannady.

       3.       Defendant, Flex Drive Services, LLC, is a business entity doing business in the

Commonwealth of Pennsylvania, with an address listed in the caption of this Complaint, who at

all times material hereto was acting individually and/or by and through all lessees, agents,

servants, workmen, and/or employees, including defendant Shawn Cannady.

       4.       Defendant, Shawn Cannady, is a citizen and resident of the State of New York,

residing at the address listed in the caption of this Complaint who at all times material hereto was

acting individually and/or as a lessee, agent, servant, workman, and/or employee of defendants,

Lyft Inc and Flexdrive Services, LLC, with defendant, Lyft Inc and Flexdrive Services, LLC’s,

express, apparent and/or implied permission, authorization and/or consent.

       5.       On or about May 2, 2019, plaintiff owned and operated a motor vehicle at or near

Mascher Street and Clarkson Avenue, in the City and County of Philadelphia, in the

Commonwealth of Pennsylvania.

       6.       At the same date and time, defendant Shawn Cannady, operated Flexdrive

Services, LLC’s motor vehicle while acting individually and/or as a lessee, agent, servant,



                                                 2


                                                                                           Case ID: 210300072
             Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 38 of 51




workman, and/or employee of defendants, Lyft, Inc. and Flexdrive Services, LLC at or near

Mascher Street and Clarkson Avenue, in the City and County of Philadelphia, in the

Commonwealth of Pennsylvania.

        7.       Suddenly and without warning, Shawn Cannady, negligently and/or carelessly

operated defendant, Flex Drive Services, LLC’s, motor vehicle in such a manner as to strike

the plaintiff’s vehicle.

        8.       As a result of this accident, plaintiff suffered severe and permanent bodily injury

as more fully set forth below.



                                               COUNT I
                                      Natasha Fletcher v. Lyft, Inc.
                                            Personal Injury

        8.       Plaintiff incorporates by reference all the allegations contained in the above

paragraphs as if the same were set forth below at length.

        9.       The negligence and/or carelessness of defendant, acting individually and/or by

and through agents, servants, workmen and/or employees, consisted of the following:

                    a. Operating a motor vehicle in a negligent and/or careless manner without

                           regard for the rights or safety of plaintiff or others;

                    b. Failing to have said vehicle under proper and adequate control;

                    c. Failing to observe the position of plaintiff and to take such action as was

                           necessary to prevent striking the plaintiff’s vehicle;

                    d. Failing to operate a motor vehicle at a speed which would have allowed

                           defendant to stop within an assured clear distance;

                                                      3


                                                                                             Case ID: 210300072
Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 39 of 51




       e. Operating said vehicle at a dangerous and excessive rate of speed under

          the circumstances;

       f. Being inattentive to defendant's duties as an operator of a motor vehicle;

       g. Disregarding traffic lanes, patterns and other devices;

       h. Failing to keep an adequate distance from other vehicles that were within

          the vicinity of defendant's vehicle;

       i. Failing to perceive the highly apparent danger to others which the

          defendant’s actions and/or inactions posed;

       j. Failing to give plaintiff meaningful warning signs concerning the

          impending incident;

       k. Failing to exercise ordinary care to avoid injuring plaintiff;

       l. Failing to be highly vigilant and maintain sufficient control of said

          vehicle;

       m. Striking the plaintiff’s vehicle;

       n. Operating a motor vehicle with disregard for the rights, safety and

          proximity of plaintiff, even though defendant was aware, or should have

          been aware of plaintiff’s presence and the threat of harm posed to plaintiff;

       o. Failing to inspect defendant's vehicle or to maintain defendant's vehicle in

          a safe and non-defective condition;

       p. Allowing a dangerous, unsafe and defective motor vehicle to be operated

          on a public highway;

       q. Failing to operate a motor vehicle in compliance with the applicable laws

                                     4


                                                                              Case ID: 210300072
         Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 40 of 51




                   and ordinances of the City and County of Philadelphia and the Statutes of

                   the Commonwealth of Pennsylvania pertaining to the operation and

                   control of motor vehicles; and,

                r. Operating a motor vehicle and other devices at the same time and in total

                   disregard for the safety of the plaintiff and others in direct violation of the

                   laws of the Commonwealth of Pennsylvania.

       10.   The negligence and/or carelessness of defendant further consisted of the

following:

                a. Permitting an incompetent driver to operate the motor vehicle;

                b. Failing to determine whether defendant driver possessed the necessary

                   skills and/or possessed the necessary mental or physical ability to exercise

                   such driving skills;

                c. Failing to determine whether defendant driver possessed a valid license or

                   other requirements to drive and/or operate a motor vehicle;

                d. Failure to inspect defendant driver’s prior history of bad driving;

                e. Failing to instruct defendant driver in the proper method of operating a

                   motor vehicle;

                f. Failing to properly instruct the defendant driver on how to properly

                   operate his or her motor vehicle and its warning apparatus in an

                   emergency situation;

                g. Failing, as defendant driver's authority, to control defendant driver's

                   conduct in regard to the manner in which defendant driver was operating

                                              5


                                                                                         Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 41 of 51




                        the motor vehicle at the aforesaid time and place as herein before

                        described;

                    h. Failing to maintain said vehicle in a safe condition; and,

                    i. Allowing this dangerous, unsafe and defective motor vehicle to be

                        operated on a public highway.

       11.       As a direct result of the negligent and/or careless conduct of defendant, the

plaintiff, suffered various serious and permanent personal injuries, serious impairment of body

function and/or permanent serious disfigurement, and/or aggravation of pre-existing conditions,

including, but not limited to: multilevel cervical tears, multilevel cervical disc herniations,

cervical disc bulge, cervical sprain and strain, lumbar disc protrusion, lumbar radiculopathy at

L4-5, lumbar sprain and strain, thoracic sprain and strain, and other ills and injuries, all to

plaintiff’s great loss and detriment.

       12.       As a result of these injuries, all of which are permanent in nature and all of which

are to plaintiff’s great financial detriment and loss, plaintiff has in the past, is presently, and may

in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       13.       As an additional result of the carelessness and/or negligence of defendant,

plaintiff has suffered emotional injuries along with the physical injuries suffered.

       14.       As a further result of the injuries sustained, the plaintiff has, is presently, and may

in the future undergo a great loss of earnings and/or earning capacity, all to plaintiff's further loss

and detriment.

       15.       Furthermore, in addition to all the injuries and losses suffered, the plaintiff has

                                                   6


                                                                                              Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 42 of 51




incurred or will incur medical, rehabilitative and other related expenses in an amount equal to

and/or in excess of the basic personal injury protection benefits required by the Pennsylvania

Motor Vehicle Financial Responsibility Law, 75 Pa. C.S. §1701, et. seq., as amended, and/or

Worker’s Compensation Benefits, pursuant to Act 57, for which plaintiff makes claim for in the

present action.

        WHEREFORE, plaintiff demands judgment in plaintiff's favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any

other relief the court deems necessary.



                                            COUNT II
                                    Natasha Fletcher v. Lyft Inc.
                                         Property Damage

        16.       Plaintiff incorporates herein the allegations set forth in the aforementioned

paragraphs, inclusive, as if set forth here at length.

        17.       As a result of defendant’s negligence and/or carelessness as aforesaid, plaintiff

suffered property damage to plaintiff's vehicle and other related damages.

        WHEREFORE, plaintiff demands judgment in plaintiff's favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any

other relief the court deems necessary.



                                           COUNT III
                            Natasha Fletcher v. Flexdrive Services, LLC
                                          Personal Injury

        18.       Plaintiff incorporates by reference all the allegations contained in the above

                                                    7


                                                                                              Case ID: 210300072
         Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 43 of 51




paragraphs as if the same were set forth below at length.

       19.     The negligence and/or carelessness of defendant, acting individually and/or by

and through agents, servants, workmen and/or employees, consisted of the following:

                  a. Operating a motor vehicle in a negligent and/or careless manner without

                      regard for the rights or safety of plaintiff or others;

                  b. Failing to have said vehicle under proper and adequate control;

                  c. Failing to observe the position of plaintiff and to take such action as was

                      necessary to prevent striking the plaintiff’s vehicle;

                  d. Failing to operate a motor vehicle at a speed which would have allowed

                      defendant to stop within an assured clear distance;

                  e. Operating said vehicle at a dangerous and excessive rate of speed under

                      the circumstances;

                  f. Being inattentive to defendant's duties as an operator of a motor vehicle;

                  g. Disregarding traffic lanes, patterns and other devices;

                  h. Failing to keep an adequate distance from other vehicles that were within

                      the vicinity of defendant's vehicle;

                  i. Failing to perceive the highly apparent danger to others which the

                      defendant’s actions and/or inactions posed;

                  j. Failing to give plaintiff meaningful warning signs concerning the

                      impending incident;

                  k. Failing to exercise ordinary care to avoid injuring plaintiff;

                  l. Failing to be highly vigilant and maintain sufficient control of said

                                                 8


                                                                                        Case ID: 210300072
         Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 44 of 51




                   vehicle;

                m. Striking the plaintiff’s vehicle;

                n. Operating a motor vehicle with disregard for the rights, safety and

                   proximity of plaintiff, even though defendant was aware, or should have

                   been aware of plaintiff’s presence and the threat of harm posed to plaintiff;

                o. Failing to inspect defendant's vehicle or to maintain defendant's vehicle in

                   a safe and non-defective condition;

                p. Allowing a dangerous, unsafe and defective motor vehicle to be operated

                   on a public highway;

                q. Failing to operate a motor vehicle in compliance with the applicable laws

                   and ordinances of the City and County of Philadelphia and the Statutes of

                   the Commonwealth of Pennsylvania pertaining to the operation and

                   control of motor vehicles; and,

                r. Operating a motor vehicle and other devices at the same time and in total

                   disregard for the safety of the plaintiff and others in direct violation of the

                   laws of the Commonwealth of Pennsylvania.

       20.   The negligence and/or carelessness of defendant further consisted of the

following:

                a. Permitting an incompetent driver to operate the motor vehicle;

                b. Failing to determine whether defendant driver possessed the necessary

                   skills and/or possessed the necessary mental or physical ability to exercise

                   such driving skills;

                                              9


                                                                                        Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 45 of 51




                   c. Failing to determine whether defendant driver possessed a valid license or

                       other requirements to drive and/or operate a motor vehicle;

                   d. Failure to inspect defendant driver’s prior history of bad driving;

                   e. Failing to instruct defendant driver in the proper method of operating a

                       motor vehicle;

                   f. Failing to properly instruct the defendant driver on how to properly

                       operate his or her motor vehicle and its warning apparatus in an

                       emergency situation;

                   g. Failing, as defendant driver's authority, to control defendant driver's

                       conduct in regard to the manner in which defendant driver was operating

                       the motor vehicle at the aforesaid time and place as herein before

                       described;

                   h. Failing to maintain said vehicle in a safe condition; and,

                   i. Allowing this dangerous, unsafe and defective motor vehicle to be

                       operated on a public highway.

       21.     As a direct result of the negligent and/or careless conduct of defendant, the

plaintiff, suffered various serious and permanent personal injuries, serious impairment of body

function and/or permanent serious disfigurement, and/or aggravation of pre-existing conditions,

including, but not limited to: multilevel cervical tears, multilevel cervical disc herniations,

cervical disc bulge, cervical sprain and strain, lumbar disc protrusion, lumbar radiculopathy at

L4-5, lumbar sprain and strain, thoracic sprain and strain, and other ills and injuries, all to

plaintiff’s great loss and detriment.

                                                10


                                                                                            Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 46 of 51




       22.        As a result of these injuries, all of which are permanent in nature and all of which

are to plaintiff’s great financial detriment and loss, plaintiff has in the past, is presently, and may

in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       23.        As an additional result of the carelessness and/or negligence of defendant,

plaintiff has suffered emotional injuries along with the physical injuries suffered.

       24.        As a further result of the injuries sustained, the plaintiff has, is presently, and may

in the future undergo a great loss of earnings and/or earning capacity, all to plaintiff's further loss

and detriment.

       25.        Furthermore, in addition to all the injuries and losses suffered, the plaintiff has

incurred or will incur medical, rehabilitative and other related expenses in an amount equal to

and/or in excess of the basic personal injury protection benefits required by the Pennsylvania

Motor Vehicle Financial Responsibility Law, 75 Pa. C.S. §1701, et. seq., as amended, and/or

Worker’s Compensation Benefits, pursuant to Act 57, for which plaintiff makes claim for in the

present action.

       WHEREFORE, plaintiff demands judgment in plaintiff's favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any

other relief the court deems necessary.



                                            COUNT IV
                            Natasha Fletcher v. Flexdrive Services, LLC
                                         Property Damage

       26.        Plaintiff incorporates herein the allegations set forth in the aforementioned

                                                    11


                                                                                               Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 47 of 51




paragraphs, inclusive, as if set forth here at length.

        27.     As a result of defendant’s negligence and/or carelessness as aforesaid, plaintiff

suffered property damage to plaintiff's vehicle and other related damages.

        WHEREFORE, plaintiff demands judgment in plaintiff's favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any

other relief the court deems necessary.



                                           COUNT V
                               Natasha Fletcher v. Shawn Cannady
                                        Personal Injury

        28.     Plaintiff incorporates herein the allegations set forth in the aforementioned

paragraphs, inclusive, as if set forth here at length.

        29.     The negligence and/or carelessness of defendant consisted of the following:

                    a. Operating a motor vehicle in a negligent and/or careless manner without

                        regard for the rights or safety of plaintiff or others;

                    b. Failing to have said vehicle under proper and adequate control;

                    c. Failing to observe the position of plaintiff and to take such action as was

                        necessary to prevent striking the plaintiff’s vehicle;

                    d. Failing to operate a motor vehicle at a speed which would have allowed

                        defendant to stop within an assured clear distance;

                    e. Operating said vehicle at a dangerous and excessive rate of speed under

                        the circumstances;

                    f. Being inattentive to defendant's duties as an operator of a motor vehicle;

                                                   12


                                                                                            Case ID: 210300072
Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 48 of 51




       g. Disregarding traffic lanes, patterns and other devices;

       h. Failing to keep an adequate distance from other vehicles that were within

          the vicinity of defendant's vehicle;

       i. Failing to perceive the highly apparent danger to others which the

          defendant’s actions and/or inactions posed;

       j. Failing to give plaintiff meaningful warning signs concerning the

          impending incident;

       k. Failing to exercise ordinary care to avoid injuring plaintiff;

       l. Failing to be highly vigilant and maintain sufficient control of said

          vehicle;

       m. Striking the plaintiff’s vehicle;

       n. Operating a motor vehicle with disregard for the rights, safety and

          proximity of plaintiff, even though defendant was aware, or should have

          been aware of plaintiff’s presence and the threat of harm posed to plaintiff;

       o. Failing to inspect defendant's vehicle or to maintain defendant's vehicle in

          a safe and non-defective condition;

       p. Allowing a dangerous, unsafe and defective motor vehicle to be operated

          on a public highway;

       q. Failing to operate a motor vehicle in compliance with the applicable laws

          and ordinances of the City and County of Philadelphia and the Statutes of

          the Commonwealth of Pennsylvania pertaining to the operation and

          control of motor vehicles;

                                     13


                                                                              Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 49 of 51




                    r. Operating a motor vehicle and other devices at the same time and in total

                        disregard for the safety of the plaintiff and others in direct violation of the

                        laws of the Commonwealth of Pennsylvania.

        30.     As a direct result of the negligent and/or careless conduct of defendant,

the plaintiff suffered various serious and permanent personal injuries, serious impairment of

body function and/or permanent serious disfigurement, and/or aggravation of pre-existing

conditions, including, but not limited to: multilevel cervical tears, multilevel cervical disc

herniations, cervical disc bulge, cervical sprain and strain, lumbar disc protrusion, lumbar

radiculopathy at L4-5, lumbar sprain and strain, thoracic sprain and strain, and other ills and

injuries, all to plaintiff's great loss and detriment

        31.     As a result of these injuries, all of which are permanent in nature and all of which

are to plaintiff's great financial detriment and loss, plaintiff has in the past, is presently and may

in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

        32.     As an additional result of the carelessness and/or negligence of defendant,

plaintiff has suffered emotional injuries, along with the physical injuries suffered.

        33.     As a further result of the plaintiff’s injuries, plaintiff has in the past, is presently

and may in the future undergo a great loss of earnings and/or earning capacity, all to plaintiff’s

further loss and detriment.

        34.     Furthermore, in addition to all the injuries and losses suffered by the plaintiff,

plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

                                                   14


                                                                                              Case ID: 210300072
          Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 50 of 51




Pennsylvania Motor Vehicle Financial Responsibility Law, 75 Pa.C.S. §1701, et. seq., as

amended, and/or Worker’s Compensation Benefits pursuant to Act 57, and for which plaintiff

makes a claim for payment in the present action.

        WHEREFORE, plaintiff demands judgment in plaintiff’s favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any

other relief the court deems necessary.


                                           COUNT VI
                               Natasha Fletcher v. Shawn Cannady
                                       Property Damage

        35.     Plaintiff incorporates herein the allegations set forth in the aforementioned

paragraphs, inclusive, as if set forth here at length.

        36.     As a result of defendant’s negligence and/or carelessness as aforesaid, plaintiff

suffered property damage to plaintiff's vehicle and other related damages.

        WHEREFORE, plaintiff demands judgment in plaintiff's favor and against defendant in

an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any

other relief the court deems necessary.

                                                SPEAR, GREENFIELD,
                                                RICHMAN, WEITZ & TAGGART, P.C.


                                                ______________________________________
                                                BY: MARC F. GREENFIELD, ESQUIRE


INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, SUPPLEMENTAL
REQUESTS AND REQUEST FOR ADMISSIONS ARE SERVED ATTACHED TO PLAINTIFF’S
COMPLAINT AT THE TIME SERVICE OF ORIGINAL PROCESS IS AND/OR WAS
EFFECTUATED.
jlg


                                                  15


                                                                                        Case ID: 210300072
Case 2:21-cv-01692-HB Document 1 Filed 04/09/21 Page 51 of 51




                                                                Case ID: 210300072
